—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July *8057, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant, who was indicted on two counts of criminal sale of a controlled substance in the second degree, pleaded guilty to criminal sale of a controlled substance in the third degree in satisfaction of the indictment. Defendant’s plea was entered into with the express understanding that he was waiving his right to appeal and would be sentenced as a second felony offender to a prison term of 61/2 to 13 years to run concurrently with a previously imposed sentence.
On appeal, defendant contends that this sentence is harsh and excessive and requests that this Court reduce it in the interest of justice. Defendant, however, has failed to preserve this claim for our review in light of the fact that he specifically waived his right to appeal the sentence as part of his guilty plea (see, People v Nardi, 232 AD2d 673; People v Sullivan, 223 AD2d 893). Notably, defendant does not contend, nor would the record support a contention that his plea was entered into involuntarily. In any event, were we to consider the merits, we would find that the sentence is neither harsh nor excessive in view of defendant’s prior criminal history, which includes a drug-related conviction, and the fact that the sentence agreed upon relieved defendant of significant jail time exposure.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.